—Appeal by the defendant from a judgment of the County Court, Nassau County (Palmieri, J.), rendered April 24, 1995, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*531Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contentions with regard to a tape recording made of a phone call to the 911 police emergency phone number are for the most part unpreserved for appellate review. As to the preserved contentions, the recording was admissible as a present sense impression since it reflects "spontaneous descriptions of events made substantially contemporaneously with the observations” (People v Brown, 80 NY2d 729, 734).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Pizzuto, J. P., Santucci, Joy and Florio, JJ., concur.